Citation Nr: 1744807	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-34 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active military duty in the Navy from December 1990 until his retirement in December 2010.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied service connection for sleep apnea.  Jurisdiction of this case currently resides with the Roanoke, Virginia RO.

In a November 2013 VA Form 9, the Veteran requested a videoconference hearing at the local RO before a Veterans Law Judge.  While the requested hearing has not been held, the Board is granting service connection for sleep apnea, constituting a full grant of benefit sought on appeal; therefore, the hearing request is rendered moot.  Likewise, the claims file indicates that the Veteran was previously represented by Guam Veterans Affairs Office, as reflected in an April 2012 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In April 2016, the Veteran submitted an updated VA Form 21-22 naming Virginia Department of Veterans Services as his representative.  Virginia Department of Veterans Services has not been furnished with a copy of the most recent Supplemental Statement of Case or been given the opportunity to submit written argument in this matter.  Again, however, in light of the favorable decision regarding the claim at issue, the Board finds that remand to correct this deficiency is not necessary and there is no prejudice to the Veteran by proceeding with this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The Veteran's sleep apnea is related to his active service.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for sleep apnea, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this matter.

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his sleep apnea had its onset in service, when he experienced symptoms including difficulty sleeping, problems breathing at night and fatigue.  He reported that others had complained about his loud snoring.  See February 2011 treatment record, May 2011 VA examination report, November 2013 VA Form 9, April 2015 correspondence from the Veteran.  For the reasons discussed below, the Board finds that service connection for sleep apnea is warranted.

That the Veteran has a current diagnosis of sleep apnea is not in dispute.  See March 2012 overnight polysomnogram report and October 2013 VA outpatient treatment record.  Thus, the current disability requirement is met.

The Veteran asserts that his sleep apnea began in service and has continued since that time.  January 1991, October 1995, August 1998 and July 2002 Reports of Medical Examination (among others) note that the Veteran was found to be physically qualified for diving duty.  Although service treatment records do not reflect a diagnosis of or specific treatment for sleep apnea, a March 2005 post-deployment health assessment notes complaints of still feeling tired after sleeping during his deployment.  Moreover, in a November 2013 VA Form 9, the Veteran explained that although he underwent a sleep study in 1993: 

unfortunately no records were found in my Service Medical Record.  My Diving Medical Corpsman, who reviewed my results at the time, strongly believed the study would result in a "Not Qualified for Diving Duty" status and as a result the records were expunged.  He recommended I deal with the issue or risk disqualification.  I chose not to pursue the medical recommendation to use a CPAP and continued having sleep related symptoms throughout my career.  I did not address the sleep apnea condition or any other upper airway resistance symptoms until after retirement due to fear of disqualification and losing my job.  In addition, the VA representative during a Navy TAP course informed me that I had one year after discharge to seek any new medical evidence to support my symptoms and that it would be treated as if I were still on active duty.  Upon my discharge, I continued having symptoms of sleep apnea and finally sought a physician at US Naval Hospital, Guam on [February 14, 2011] . . . . 

Post-service medical records confirm the Veteran was seen in February 2011 with complaints of sleep apnea and insomnia.  (In a hand-written note, he indicated that he had made this medical appointment prior to his separation from service.)  On examination, the Veteran complained of difficulty sleeping for the past year.  He reported that people have noted he snores very loud each night.  He also stated that he "may have been diagnosed with sleep apnea in the past year."  The Veteran was referred for a sleep study.  An April 2011 sleep study did not show significant sleep apnea, but was consistent with upper airway resistance syndrome, causing interrupted sleep.  The examiner stated, however, that if the Veteran's current complaints of daytime sleepiness continued, further testing would be indicated.  This testing - an overnight polysomnogram - was ultimately completed in March 2012 and showed mild obstructive sleep apnea leading to reduced sleep efficiency.  A June 2012 titration report notes the Veteran's history of lack of sleep, excess fatigue, headaches and snoring.  The examiner noted that the Veteran was having good therapeutic response to CPAP.

The Board acknowledges that the May 2011 VA examination report noted no diagnosis of sleep apnea, citing to the April 2011 sleep study.  This opinion fails for several reasons.  First, the examiner noted that no claims file was available for review.  Second, the testing required to diagnose sleep apnea was not conducted until after the examination.  This lack of evidence does not suggest the absence of impairment; on the contrary, it explains the absence of an in-service diagnosis, as a sleep study is generally a prerequisite to a sleep apnea diagnosis.

The record showing no plausible intervening causes for the onset of sleep apnea so soon after separation.  What remains are the competent and credible lay statements of the Veteran confirming that the same sleep apnea-related symptoms by which he is now beset were present during service.  As such, the Board finds that entitlement to service connection for sleep apnea is warranted.

Resolving all doubt in the Veteran's favor, service connection for sleep apnea is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep apnea is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


